                UNITED STATES DISTRICT COURT
               EASTERN DISTRICT OF WISCONSIN

 DEREK J. DEGROOT,

                       Petitioner,
 v.                                                 Case No. 19-CV-1524-JPS-JPS

 REED RICHARDSON,
                                                                     ORDER
                       Respondent.


       On October 16, 2019, Petitioner filed this petition pursuant to 28

U.S.C. § 2254, asserting that his state court conviction and sentence were

imposed in violation of the Constitution. (Docket #1). After proceeding to

trial in Waukesha County Circuit Court in late 2017, Petitioner was

convicted of various child sexual abuse and drug-related felonies. Id. at 2.

In January 2018 Petitioner was sentenced to twenty years’ imprisonment, to

be followed by twenty years’ supervised release. Id. Petitioner did not

appeal. Id. at 3.

       Rule 4 of the Rules Governing § 2254 Cases in the United States

District Courts authorizes a district court to conduct an initial screening of

habeas corpus petitions and to dismiss a petition summarily where “it

plainly appears from the face of the petition…that the petitioner is not

entitled to relief.” This rule provides the district court the power to dismiss

both those petitions that do not state a claim upon which relief may be

granted and those petitions that are factually frivolous. See Small v. Endicott,

998 F.2d 411, 414 (7th Cir. 1993). Upon an initial Rule 4 review of habeas

petitions, the court will analyze whether the petitioner has avoided statute
of limitations bars, exhausted available state remedies, avoided procedural

default, and set forth cognizable constitutional or federal law claims.

       The glaring problem which the instant petition presents, and the

reason it must be dismissed, is a lack of exhaustion of state remedies. A

district court may not address the merits of the constitutional claims raised

in a federal habeas petition “unless the state courts have had a full and fair

opportunity to review them.” Farrell v. Lane, 939 F.2d 409, 410 (7th Cir.

1991). Accordingly, a state prisoner is required to exhaust the remedies

available in state court before a district court will consider the merits of a

federal habeas petition. 28 U.S.C. § 2254(b)(1)(A); Dressler v. McCaughtry,

238 F.3d 908, 912 (7th Cir. 2001) (if petitioner “either failed to exhaust all

available state remedies or raise all claims before the state courts, his

petition must be denied without considering its merits.”). A petitioner

exhausts his constitutional claim when he presents it to the highest state

court for a ruling on the merits. Lieberman v. Thomas, 505 F.3d 665, 669 (7th

Cir. 2007) (citing Picard v. Connor, 404 U.S. 270, 275 (1971); Perruquet v. Briley,

390 F.3d 505, 513 (7th Cir. 2004)). Once the state’s highest court has had a

full and fair opportunity to pass upon the merits of the claim, a prisoner is

not required to present it again to the state courts. Humphrey v. Cady, 405

U.S. 504, 516 n.18 (1972).

       Petitioner candidly admits that he did not appeal. He did, however,

file a state petition for a writ of habeas corpus asserting the grounds for

relief he now presents. (Docket #1 at 4). That petition was filed directly with

Wisconsin Supreme Court, which denied it on August 27, 2019. (Docket #1-

2 at 16–17). The Wisconsin Supreme Court held that Petitioner had

adequate remedies at law available to him—namely a direct appeal—and

so he could not yet proceed in a habeas action. Id.


                                   Page 2 of 6
       Petitioner makes two arguments related to exhaustion. First, he cites

28 U.S.C. § 2254(b)(1)(B), which allows a state prisoner to proceed with an

unexhausted federal habeas petition if “(i) there is an absence of available

State corrective process; or (ii) circumstances exist that render such process

ineffective to protect the rights of the applicant.” Petitioner appears to argue

that a direct appeal in state court would fall under Subsection (ii), based on

issues with his counsel. Petitioner complains that his lawyer does not want

to raise the issues he feels are strongest for his appeal. Wisconsin law

provides, in turn, that if Petitioner fails to raise an issue on direct appeal, it

will be more difficult to have that issue heard on discretionary review. See

State of Wisconsin v. Starks, 833 N.W.2d 274, 308 (Wis. 2013); State v. Escalona-

Naranjo, 517 N.W.2d 157, 162 (Wis. 1994). Petitioner suggests that the

Wisconsin appeal process could be remedied if he were allowed to file a

supplementary brief along with that submitted by his counsel.

       The Court rejects Petitioner’s position, which is plainly nothing short

of a legally unsupported wholesale attack on the entire Wisconsin criminal

appeal process. While Wisconsin’s courts impose some limitations on the

blending of pro se and represented litigation (as does this Court), Petitioner

has not shown that this renders the State’s corrective process completely

ineffective to protect his rights. In any event, the Court has no evidence that

Petitioner has actually tried to use the State’s corrective process and been

left unsatisfied. Instead, the Court is presented only with Petitioner’s

hypothetical gripes about the system.

       Petitioner’s second argument that the petition he filed with the

Wisconsin Supreme Court was adequate to exhaust his state remedies.

According to Petitioner, the petition gave the Wisconsin Supreme Court

and the Wisconsin Department of Justice notice of his contentions, and it


                                   Page 3 of 6
was dismissed. The Court is unpersuaded in light of the content of that

dismissal. The Wisconsin Supreme Court rejected the petition for a

procedural reason—that Petitioner still had a direct appeal available to

him—and never reached the merits of Petitioner’s claims. Thus, while he

did present his arguments to the State’s highest court, he failed to do so in

accordance with the State’s procedures, and therefore failed to achieve

exhaustion. Lieberman, 505 F.3d at 669.

       Because Petitioner has clearly failed to exhaust his state remedies,

and has no valid excuse for this failure, the Court must dismiss this action

without prejudice. The Court stresses the importance of exhaustion in the

scheme of federal habeas review of state criminal judgments. As noted by

the Seventh Circuit,

       [c]omity demands that we give “states the first opportunity to
       address and correct alleged violations of a petitioner’s federal
       rights.” [Lieberman, 505 F.3d at 669]. As the Supreme Court
       long ago explained, “in the light of the relations existing,
       under our system of government, between the judicial
       tribunals of the Union and of the States, and in recognition of
       the fact that the public good requires that those relations be
       not disturbed by unnecessary conflict between courts equally
       bound to guard and protect rights secured by the
       [C]onstitution,” a habeas petitioner must first exhaust his
       state court remedies. SKS & Assoc., Inc. v. Dart, 619 F.3d 674,
       679 n. 4 (7th Cir.2010) (quoting Ex parte Royall, 117 U.S. 241,
       251, 6 S.Ct. 734, 29 L.Ed. 868 (1886)).

Monegain v. Carlton, 576 F. App’x 598, 602 (7th Cir. 2014). The principle of

comity will not allow Petitioner to short-circuit the State’s corrective




                                 Page 4 of 6
process because he believes that it is not an ideal forum to present his

claims.1

       Under Rule 11(a) of the Rules Governing Section 2255 Cases, “the

district court must issue or deny a certificate of appealability when it enters

a final order adverse to the applicant.” To obtain a certificate of

appealability under 28 U.S.C. § 2253(c)(2), Petitioner must make a

“substantial showing of the denial of a constitutional right” by establishing

that “reasonable jurists could debate whether (or, for that matter, agree

that) the petition should have been resolved in a different manner or that

the issues presented were adequate to deserve encouragement to proceed

further.” Miller-El v. Cockrell, 537 U.S. 322, 336 (2003) (internal citations

omitted). No reasonable jurists could debate whether Petitioner has

exhausted his state remedies, or whether those remedies are so inadequate

as to fall short of the standard set forth in 28 U.S.C. § 2254(b)(1)(B). As a

consequence, the Court is compelled to deny a certificate of appealability

as to Petitioner’s petition.




       1 It appears from a review of the online dockets in Petitioner’s criminal cases
and appeals that his time for a direct appeal may soon expire. The Court warns
Petitioner that the ending of this period is not a good reason to simply re-file a
federal habeas action. If he fails to proceed on a direct appeal, it is likely that any
claims he would raise in a federal habeas case would be procedurally defaulted. A
state prisoner procedurally defaults on a constitutional claim in a habeas petition
when he fails to raise the claim in the state’s highest court in a timely fashion or in
the manner prescribed by state law. See O’Sullivan v. Boerckel, 526 U.S. 838, 848
(1999); Thomas v. McCaughtry, 201 F.3d 995, 1000 (7th Cir. 2000). Failing to take the
opportunity for direct review is certainly contrary to state law, as is apparent from
the Wisconsin Supreme Court’s order rejecting Petitioner’s petition he filed there.
Thus, Petitioner should do all he can to exhaust his state remedies before returning
to this Court. Those efforts still may not be enough to avoid procedural default,
but they will give Petitioner the best chance of doing so.


                                     Page 5 of 6
      Accordingly,

      IT IS ORDERED that Petitioner’s petition for a writ of habeas

corpus pursuant to 28 U.S.C. § 2254 (Docket #1) be and the same is hereby

DENIED;

      IT IS FURTHER ORDERED that this action be and the same is

hereby DISMISSED without prejudice for failure to exhaust state

remedies; and

      IT IS FURTHER ORDERED that a certificate of appealability be and

the same is hereby DENIED.

      The Clerk of Court is directed to enter judgment accordingly.

      Dated at Milwaukee, Wisconsin, this 25th day of October, 2019.

                                 BY THE COURT:



                                 ____________________________________
                                 J. P. Stadtmueller
                                 U.S. District Judge




                               Page 6 of 6
